Citation Nr: 1745955	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  04-07 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder to include lumbar myositis and herniated discs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to May 1976, and subsequently served in the Army National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The San Juan, Puerto Rico, RO has current jurisdiction of the claim.  This case has been subject to several prior Board actions.  Most recently, in June 2013, the Board remanded this matter for additional development.   

In June 2015, the Veteran filed a substantive appeal in response to a May 2015 Statement of the Case addressing 14 issues.  These issues have not been certified to the Board.  As the record indicates that the Agency of Original Jurisdiction may be taking additional action on these issues, the Board will not accept jurisdiction over the issues at this time.  If otherwise in order, the issues will be the subject of a later Board decision.


FINDING OF FACT

In a July 2013 rating decision, the RO granted service connection for a low back disorder to include lumbar myositis and herniated discs.


CONCLUSION OF LAW

As the July 2013 award of service connection for low back disability represents a grant of the benefit sought on appeal, there remains no case or controversy over this issue.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101 (a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).  

With respect to the claim on appeal, the RO granted service connection for a low back disability in a July 2013 rating decision.  Such action resolved the claim.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this issue must be dismissed.


ORDER

The appeal as to service connection for low back disability is dismissed.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


